FILED
                               NOT FOR PUBLICATION                            JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                         UNITED STATES COURT OF APPEALS                  U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



BERNARDUS WIRASTO; et al.,                          No. 04-73738

               Petitioners,                         Agency Nos. A96-054-849
                                                                A96-054-850
  v.                                                            A96-054-851
                                                                A96-054-852
MICHAEL B. MUKASEY, Attorney                                    A96-054-853
General,

               Respondent.                          MEMORANDUM *



                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                               Submitted January 10, 2011 **

Before:          BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Bernardus Wirasto and his wife and sons, all natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Wirasto did

not establish eligibility for asylum, because the evidence does not compel the

conclusion that the criminal proceedings pending against him in Indonesia

constituted persecution or were motivated by his actual or imputed political

opinion. See Abedini v. U.S., 971 F.2d 188, 191 (9th Cir. 1992).

      Substantial evidence also supports the agency’s determination that Wirasto

did not establish eligibility for withholding of removal because the evidence does

not distinguish the situation the petitioners potentially would face upon return to

Indonesia from that experienced by all Christian Indonesians, and the petitioners

have not demonstrated the requisite level of individualized risk necessary to

compel a finding of a clear probability of future persecution. See Lolong v.

Gonzales, 484 F.3d 1173, 1181 (9th Cir. 2007) (en banc); cf. Sael v. Ashcroft, 386

F.3d 922, 927-29 (9th Cir. 2004).




                                           2
      Wirasto has forfeited any challenge to the IJ’s denial of CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument in opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                         3